DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant correspondence filed 10/12/2021 was considered. The Amendment to the independent claims was considered. Applicant claims a method/system/computer program product for customizing responses by an Artificial Intelligence (AI) system using a response mode for interaction with a user, comprising: receiving a question or command at an Al system from an associated Al device which receives the question or command from an initiating user of a plurality of users in a vicinity of the Al device; determining a preference of an interaction mode for the initiating user, the preferred interaction mode being determined using a knowledge corpus; generating an answer to the question or command using the Al system; [[and]] initiating, using the Al device, a communication to the initiating user which includes the answer, via a communication mode based on the interaction mode preference of the initiating user; determining a preference mode for another user of the plurality of users, the preference mode being determined using the knowledge corpus, and the knowledge corpus includes preferences for the another user; determining when a likelihood of the another user being interested in receiving an answer to the question or command meets or exceeds a threshold for receiving an answer, Page 2 of 15Application No.: 16/674,429 Docket No.: P201809815US01 the determination using predictive modeling and being based on the knowledge corpus; and initiating a communication including the answer, using a communication mode for the another user based on the preference mode for the another user, in response to the determining of the another user being interested in receiving the answer. The Prior art of Yun is overcome by the amendment to the claims. The prior art of record, alone or in combination, fails to fairly teach or disclose the combination of features of the claimed amendments to the claims. Therefore, Claims 1-20 are deemed allowable over cited prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY B CHAWAN whose telephone number is (571)272-7601. The examiner can normally be reached 7-5 Monday thru Thursday.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        



vbc
10/23/2021